DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 112
Applicant’s arguments, see page 6, filed 18 May 2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 8-19 under 35 USC 112 has been withdrawn. 
35 USC 103
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.  Regarding independent claim 8, Applicant argues that Scorcioni does not teach using the heat withdrawal rate to identify a unique vasoconstriction threshold (Remarks page 7).  Examiner respectfully disagrees.  Scorcioni teaches a temperature profile (see at least Figs. 6-7 and [0130, 0157, 0173]) that is used for detection of vasoconstriction, and that detection of vasoconstriction means that the vasoconstriction threshold has been met for detection.  As seen in Figs. 6-7 there are different breaking points in the linear slopes.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-19 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170000671 A1 to Lachenbruch in view of US 20160136385 A1 to Scorcioni.
Re Claim 8, Lachenbruch teaches:
An apparatus for controlling heat withdrawal from a patient's skin (at least [Abstract] “a microclimate system”) comprising: a coverlet (at least Figs. 2-3 and [0029] “the support surface 16”.) having: 
an upper surface (at least Figs. 2-3 and [0030] “the top layer 43”.) that is vapor permeable and air impermeable (at least Figs. 2-3 and [0030] “The top layer 43 is made from a perforated material that allows moisture from a patient supported on the topper 22 to pass through the top layer 43 and be carried away for evaporation by conditioned air flowing through the middle layer 42 of the topper 22”.); 
an inlet; an outlet; an interior space that provides a flow path for air to flow from the inlet to the outlet (at least Figs. 2-3 and 5 and [0033] “The blower 56 is coupled to the topper 22 (through the conditioning unit 58) and the bladders 30, 32 to provide air flow to the topper 22 and the bladders 30, 32”.), 
a first sensor monitoring heat withdrawal from the coverlet; and a second sensor for measuring temperature of the skin of a person supported on the upper surface of the coverlet (at least [0040] “the environmental sensor unit 89 may be positioned in the topper 22. The environmental sensor unit 89 may include a temperature sensor, a humidity sensor, and a pressure sensor. Each of the sensors included in the environmental sensor unit 89 is configured to detect an environmental factor corresponding to the surroundings of the support surface 16 and the air box 18”.); 
an air treatment system having an inlet for admitting ambient air and an outlet for discharging treated air (at least Figs. 2-3 and [0033] “air handling unit 45”.); 
a conduit connecting the outlet of the air treatment system to the inlet of the coverlet (at least Figs. 2-3 and [0032] “a connector hose 48”.); and 
a controller including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the controller (at least Fig. 3 and [0043] “the controller 60 illustratively includes a memory 68 configured to store information and instructions and a processor 70 coupled to the memory 68 to execute the instructions held in the memory 68”.) to: 
monitor the first and second sensors, operate the air treatment system to vary the heat withdrawal from the coverlet (at least [0040] “. Each of the sensors included in the environmental sensor unit 89 is configured to detect an environmental factor corresponding to the surroundings of the support surface 16 and the air box 18. Each of the sensors is also coupled to the controller 60 to communicate the detected environmental factors to the controller 60” and [0041] “the controller 60 is configured to adjust the operation of the air box 18 to provide a rated level of heat and moisture withdrawal through the top face 36 of the support surface 16 by adjusting the flow rate, temperature, and humidity of air from the air box 18 to the support surface 16. The controller 60 is configured to adjust operation of the air box 18 based on the user-input signals, environmental factors provided by the sensors 62, 64, 66, and/or the immersion signals provided by the immersion sensor 20”.), 
Lachenbruch does not explicitly teach:
monitor the skin temperature of the person to determine a rate of change in skin temperature to the heat withdrawal to identify a change in linearity of the rate of change; 
use the heat withdrawal rate at the change in linearity to identify a breaking point in the slope determined as a unique vasoconstriction threshold for the person, and maintain the heat withdrawal rate of the coverlet to operate below the vasoconstriction threshold of the person.
However, Scorcioni teaches:
monitor the skin temperature of the person to determine a rate of change in skin temperature to the heat withdrawal to identify a change in linearity of the rate of change (at least Figs. 6-7 and [0194] “the skin temperature of a user may be managed during sleep such that sleep comfort and/or quality may be improved” and [0134] “The thermal-comfort profile 51 is shown here as series of interconnected linear sections”.); 
use the heat withdrawal rate at the change in linearity to identify a breaking point in the slope determined as a unique vasoconstriction threshold for the person, and maintain the heat withdrawal rate of the coverlet to operate below the vasoconstriction threshold of the person (at least Figs. 6-7 and [0173] “the third event time 83 is reached, indicating a sleep disruption has occurred or is likely to occur (e.g., a detection of vasoconstriction, heat button press, excessive motion, fetal position, etc.). In response to this determination, the controller may briefly warm (e.g., 1 degree Celsius) the user for a thermal rest period 80. The thermal rest period 80 may last for a predetermined amount of time, or may be responsive to feedback data indicating the disruption has been mitigated”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the coverlet taught by Lachenbruch with the skin temperature monitoring taught by Scorcioni because both are directed towards the same field of endeavor of bedding systems for maintaining patient temperatures and doing so involves the use of a known technique (monitoring skin temperature taught by Scorcioni) with a known device (coverlet that monitors patient as taught by Lachenbruch) with predictable results.  A person having ordinary skill would have been motivated to do so because “The thermal rest period 80 may last for a predetermined amount of time, or may be responsive to feedback data indicating the disruption has been mitigated” (Scorcioni [0173]).
Re Claim 9, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a blower under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “a blower 56”.).
Re Claim 10, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 11, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a heater for heating the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 12, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a water removal system for removing water from the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”).
Re Claim 13, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a valve assembly for controlling the flow of the air out of the air treatment system under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “Pneumatic connections are illustrated in FIG. 3 using solid lines with arrows suggesting the direction of flow”).
Re Claim 14, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Scorcioni further teaches:
wherein the memory device further includes instructions that, when executed by the processor, cause the controller to decrease the heat withdrawal rate after identifying the vasoconstriction threshold; wait an amount of time so that the skin temperature of the patient decreases and returns to a baseline temperature (at least Figs. 6-7 and [0173] “the third event time 83 is reached, indicating a sleep disruption has occurred or is likely to occur (e.g., a detection of vasoconstriction, heat button press, excessive motion, fetal position, etc.). In response to this determination, the controller may briefly warm (e.g., 1 degree Celsius) the user for a thermal rest period 80. The thermal rest period 80 may last for a predetermined amount of time, or may be responsive to feedback data indicating the disruption has been mitigated”.); 
identify when the coverlet is withdrawing heat at a predefined rate; incrementally increase the heat withdrawal rate from the predefined rate until the optimal heat withdrawal rate is reached; and maintain the optimal heat withdrawal rate (at least [0032] “aggressively cooling the user 10 along the thermal-comfort profile, the transmissible power to the user 10 may be at least 75 Watts of cooling (heat flow from the user). As such, the thermal system may be configured to provide said cooling” and [0134] “the thermal-comfort profile 51 […] remains constant at the minimum temperature 73 until the begin-warming time 63”.).
Re Claim 15, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a blower under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “a blower 56”.).
Re Claim 16, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 17, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a heater for heating the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 18, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a water removal system for removing water from the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”).
Re Claim 19, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a valve assembly for controlling the flow of the air out of the air treatment system under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “Pneumatic connections are illustrated in FIG. 3 using solid lines with arrows suggesting the direction of flow”).
Re Claim 27, the combination of Lachenbruch and Scorcioni teaches:
	The apparatus of claim 15 (detailed with respect to claim 15). 
Lachenbruch further teaches:
wherein the air treatment system includes a heater for heating the ambient air under the control of the controller to vary the heat withdrawal (at least [0034] “conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower”.).
Re Claim 28, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 27 (detailed with respect to claim 27). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least [0034] “conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower”.).
Re Claim 29, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 28 (detailed with respect to claim 28). 
Lachenbruch further teaches:
wherein the air treatment system includes a water removal system for removing water from the ambient air under the control of the controller to vary the heat withdrawal (at least [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”.).
Re Claim 30, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 29 (detailed with respect to claim 29). 
Lachenbruch further teaches:
wherein the air treatment system includes a valve assembly for controlling the flow of the air out of the air treatment system under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “Pneumatic connections are illustrated in FIG. 3 using solid lines with arrows suggesting the direction of flow”).
Re Claim 31, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 30 (detailed with respect to claim 30). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”.).
Re Claim 32, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 15 (detailed with respect to claim 15). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least [0034] “conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower”.).
Re Claim 33, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 32 (detailed with respect to claim 32). 
Lachenbruch further teaches:
wherein the air treatment system includes a water removal system for removing water from the ambient air under the control of the controller to vary the heat withdrawal (at least [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”.).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673             

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673